
	
		II
		110th CONGRESS
		1st Session
		S. 438
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 30, 2007
			Mr. Rockefeller (for
			 himself, Mr. Schumer,
			 Mr. Kohl, and Mr. Leahy) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act to prohibit the marketing of authorized generic
		  drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Prescription Drug Competition
			 Act.
		2.Prohibition of authorized
			 genericsSection 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) is amended by adding at
			 the end the following:
			
				(o)Prohibition of authorized generic
				drugs
					(1)In generalNotwithstanding any other provision of this
				Act, no holder of a new drug application approved under subsection (c) shall
				manufacture, market, sell, or distribute an authorized generic drug, direct or
				indirectly, or authorize any other person to manufacture, market, sell, or
				distribute an authorized generic drug.
					(2)Authorized generic drugFor purposes of this subsection, the term
				authorized generic drug—
						(A)means any version of a listed drug (as such
				term is used in subsection (j)) that the holder of the new drug application
				approved under subsection (c) for that listed drug seeks to commence marketing,
				selling, or distributing, directly or indirectly, after receipt of a notice
				sent pursuant to subsection (j)(2)(B) with respect to that listed drug;
				and
						(B)does not include any drug to be marketed,
				sold, or distributed—
							(i)by an entity eligible for exclusivity with
				respect to such drug under subsection (j)(5)(B)(iv); or
							(ii)after expiration or forfeiture of any
				exclusivity with respect to such drug under such subsection
				(j)(5)(B)(iv).
							.
		
